 1
 2
                        IN THE UNITED STATES DISTRICT COURT
 3
                          NORTHERN DISTRICT OF CALIFORNIA
 4
 5
                                            )
 6   MARK CHRISTOPHER CREW,                 )
                                            )            CASE NO.: CV-12-4259-YGR
 7                Petitioner,               )
                                            )            ORDER RE BRIEFING
 8          v.                              )
                                            )            (DEATH PENALTY CASE)
 9   RON DAVIS, Warden of                   )
     San Quentin State Prison,              )              Dkt. No. 68
10                                          )
                         Respondent.        )
11                                          )
      ______________________________________)
12         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED as follows:
13
14         1.    Claim 44 of the Petition for Writ of Habeas Corpus will be removed from
                 the group of claims presently being briefed and decided by the Court and
                 added to the group of claims in which an evidentiary hearing is being sought
15               to be briefed as part of that portion of the case.
16                    23rd day of ___
           Dated this ___         July, 2019.
17
18                                          __________________________
                                            Yvonne Gonzalez Rogers
19                                          District Judge
20
21
22
23
24
25
26
27
28

                                                1
